Order entered August 15, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00762-CV

                JOSE GONZALES AND LETICIA GONZALES, Appellants

                                                V.

                  DEUTSCHE BANK NATIONAL TRUST CO., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-19-01272-E

                                            ORDER
       The reporter’s record is overdue. The court reporter notified this Court that appellants
had neither requested nor made arrangements to pay for the reporter’s record. By letter dated
July 17, 2019, the Court instructed appellants to provide, within ten days, notice that they have
requested preparation of the reporter’s record and written verification that they have paid or
made arrangements to pay the reporter’s fee or written documentation that they have been found
entitled to proceed without payment of costs. We cautioned appellants that failure to comply
may result in an order that the appeal be submitted without the reporter’s record. See TEX. R.
APP. P. 37.3(c). As of today’s date, appellants have not complied. Accordingly, we ORDER
this appeal be submitted without the reporter’s record. See id.
       Appellants’ brief on the merits is due within thirty days of the date of this order.
                                                      /s/    BILL WHITEHILL
                                                             JUSTICE